DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 13-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the reciprocating linear biasing element" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim 6 is understood to depend from claim 5.
Regarding claim 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a spring” in claim 10 is used by the claim to mean a hydraulic 
cylinder, or a pneumatic cylinder, as best can be understood from figures 6, 7A, 7B and 8,  while the accepted meaning is an object that can be deformed by a force and then return to its original shape after the force is removed. The term is indefinite because the specification does not clearly redefine the term.
Claim 13 recites the limitation "the deployable corral rail" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “said latch comprising a moveable latch pin at one of said extendable corral rail and the upright wall and a latch pin receiver at the other of said extendable corral rail and the upright wall” it is unclear which “said extendable corral rail” the limitation is referring back to. 
Claims 11, 14-16 and 19-22 are rejected has depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Stanton et al. (US 6467433 henceforth Stanton).
Regarding claim 1, Stanton discloses a deployable corral system for mounting to an upright wall, said corral system comprising: a pair of extendable corral rails having respective proximal end portions and distal end portions (proximal panels 112, col. 3, ll. 16-18, fig. 1), wherein said proximal end portions are configured for attachment to the upright wall (wall of trailer 102, fig. 1), and said extendable corral rails are movable between an extended position (col. 3, ll. 13-15, fig. 1) and a retracted position relative to the upright wall (col. 5, ll. 33-34, fig. 2); a corral cross-rail coupled to said distal end portion of at least one of said extendable corral rails (cross members 113), wherein when said at least one extendable corral rail is in said extended position said corral cross-rail is spaced horizontally away from the wall (fig. 1), and when said at least one extendable corral rail is retracted said corral cross-rail is positioned adjacent the upright wall (fig. 2); and a deployment assistance system disposed at said proximal end portion of each of said extendable corral rails (vertical support post 110 and brackets 106), each of said deployment assistance systems configured to assist a user in moving the corral system by upwardly biasing said extendable corral rails to offset at least a portion of the weight of respective ones of said extendable corral rail and said corral cross-rail (col. 5, ll. 49-56); wherein said extendable corral rails and said corral cross-rail, in the extended position, cooperate with the upright wall to define a corral area (fig. 1).
Regarding claim 2, Stanton discloses a pivotable corral gate disposed at a distal end of at least one of said corral cross-rails, said corral gate configured to open and close such that an operator can lead animals through the gate into or out of the corral area (gate 146, col. 3, ll. 58-59 and col. 4, ll. 24-27).
Regarding claim 4, Stanton discloses wherein an upper hinge (106a) and a lower hinge (106b) are disposed between each extendable corral rail and a vertical support rail coupled to a portion of the upright wall (fig. 1), such that said extendable corral rail is pivotable and slideable about a vertical axis defined by said vertical support rail (col. 3, ll. 33-36 and 38-43).
Regarding claim 7, Stanton discloses wherein said corral cross-rail is pivotably coupled to said extendable corral rail and configured to pivot between a first position substantially parallel to said extendable corral rail (fig. 1), and a second position which said corral cross- rail is set at an obtuse angle relative to said extendable corral rail (col. 6, ll. 57-60 and col. 7, ll. 4-7, fig. 8d).
Regarding claim 8, Stanton discloses a support leg coupled to each of said extendable corral rails and each of said corral cross-rails (pole 118 and 140), wherein said support legs are configured to extend downwardly when said extendable corral rails are in the extended position to support said corral rails and said cross-rails against a ground surface (col. 4, ll.  5-8 and 16-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton, as applied to claim 1 above, further in view of Calvert et al. (US 6450124 henceforth Calvert).
Regarding claim 3, Stanton teaches the invention substantially as claimed but fails to teach wherein said deployment assistance system comprises a powered drive system including at least one electric or fluid powered actuator. However, Calvert teaches a fluid powered actuator (hydraulic jack 208, col. 7, ll. 64-67 and col. 8, ll.1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stanton’s lifting means with a lifting means as taught by Calvert to reduce the amount of time required for set-up.
Regarding claim 5, Stanton teaches the invention substantially as claimed but fails to teach wherein said deployment assistance systems each comprise a reciprocating linear biasing element and a support plate, such that said support plates and said reciprocating linear biasing elements cooperate to vertically support substantially all of the weight of said extendable corral rails in the retracted positions. However, Calvert teaches a reciprocating linear biasing element (hydraulic jack 208, col. 7, ll. 64-67 and col. 8, ll.1-2) and a support plate (L-bracket 212, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stanton’s lifting means with a lifting means as taught by Calvert to reduce the amount of time required for set-up.
Regarding claim 6, Stanton as modified by Calvert teaches the invention substantially as claimed and Calvert further teaches wherein said reciprocating linear biasing element is one chosen from a spring, a hydraulic cylinder, a gas-charged strut, and a pneumatic cylinder (hydraulic jack 208, col. 7, ll. 64-67 and col. 8, ll.1-2).
Regarding claim 9, Stanton teaches the invention substantially as claimed but fails to teach a securing latch configured to prevent at least one of said extendable corral rails from being raised. However, Calvert teaches a securing latch configured to prevent at least one of said extendable corral rails from being raised (col. 7, ll. 21-29). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stanton’s system with a locking means as taught by Calvert to prevent unwanted displacement of the corral. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert et al. (US 6450124 henceforth Calvert) in view of Janak et al. (US 9702176 henceforth Janak).
Regarding claim 10, Calvert teaches a transport trailer with deployable corral system, comprising: a plurality of upright walls and a pair of wheels supporting said upright walls (horse trailer 101, col. 5, ll. 35-38); a pair of pivotally extendable corral rails (panels 104 and 111) having respective proximal end portions coupled to said trailer near one of said upright walls, and said extendable corral rails having distal end portions (fig. 1), wherein said extendable corral rails are movable between an extended position (fig. 1) and a retracted position relative to said one of said upright walls (fig. 4); at least one corral cross-rail coupled to said distal end portion of at least one of said extendable corral rails (panels 103 and 116), wherein when said at least one extendable corral rail is in said extended position said corral cross-rail is spaced horizontally away from said one of said upright walls (fig. 1), and when said at least one extendable corral rail is retracted said corral cross-rail is positioned adjacent said one of said upright walls (fig. 4); a pivotable corral gate disposed at a distal end of at least one of said corral cross-rails (gate 102, fig. 1), configured to open and close such that an operator can lead animals through the gate (col. 5, ll. 60-65); an upper hinge (upper hinge 119, fig. 2) and a lower hinge (lower hinge 119, fig. 2) disposed between each extendable corral rail and a vertical support rail (carriage 211, fig. 2) coupled to a portion of the upright wall of the trailer(fig. 1), such that said extendable corral rail is pivotable about and slideable along a vertical axis defined by said vertical support rail (panels 104 and 111 are pivotable on hinges 119 and slideable along runners 202, col. 8, ll. 18-19, fig. 2); a deployment assistance system (hydraulic jack 208, col. 7, ll. 64-67 and col. 8, ll.1-2) and a movable support plate to assist a user in deploying the corral system (carriage 211) and wherein said extendable corral rails, said at least one corral cross-rail, and said at least one corral gate, in the extended position, cooperate with said one of said upright walls to define a corral area (fig. 1) but fails to teach the deployment assistance system comprising a spring and a movable support plate to assist a user in deploying the corral system, wherein said support plate and said spring cooperate to apply an upward biasing force to one of said corral rails. However, Janak teaches deployment assistance system comprising a spring (spring loaded actuator assembly 100, col. 4, ll. 39-43 and col. 3, ll. 26-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Calvert’s system with an actuator as taught by Janak to selectively retain or release an object in order to reduce the amount of force required.
Regarding claim 11, Calvert as modified by Janak teaches the invention substantially as claimed and Calvert further teaches a securing latch configured to selectively prevent said extendable corral rails from being raised (brackets 110, col. 11, ll. 9-13).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton, as applied to claim 1 above, further in view Randall (US 5909717).
Regarding claim 23, Stanton teaches the invention substantially as claimed but fails to teach a container for livestock feed or water, wherein said container is coupled to at least one of said extendable corral rails and said corral cross-rail, said container defining a hole for access to an interior of said container from said corral area. However, Randall teaches a container (feeder 10, fig. 5) coupled to rails, (fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stanton’s system with a feeder as taught by Randall to provide nutrients to animals enclosed in a corral.
Regarding claim 24, Stanton as modified by Larson teaches the invention substantially as claimed and Randall further teaches wherein said container further comprises a support for mounting at said corral system, said support comprising at least one chosen from: a hang-over angled support comprising an open-bottom channel configured to receive an upper rail of at least one of said extendable corral rails and said corral cross rail (L-shaped bracket 70,fig. 5); a pair of support pieces coupled together by a hinge, one of said support pieces coupled to one of said extendable corral rails and the other of said support pieces coupled to said corral cross-rail, wherein said hinge permits adjustment of an angle between said support pieces to match an angle between one of said extendable corral rails and said corral cross-rail; and a collapsible strut extending between one of said extendable corral rails and said corral cross-rail.
Allowable Subject Matter
Claims 12 and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647